Citation Nr: 0511433	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from March 1966 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                  

In February 2005, a hearing was conducted at the RO before 
the undersigned Board member.  At the hearing, it was agreed 
that the record would be held open for an additional 60 days 
for the submission of additional evidence.  In March 2005, 
the appellant submitted evidence pertinent to the issue on 
appeal.  The appellant specifically waived his right to have 
the RO consider this evidence in the first instance.  


FINDING OF FACT

There is a reasonable probability that the appellant's 
tinnitus is a result of his in-service noise exposure.    


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the 
appellant's tinnitus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).   



							(Continued on the next 
page)




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in July 2001, prior to the initial rating 
decision with regard to the issue on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the April 2003 Statement 
of the Case (SOC) provided the appellant with the text of the 
relevant portions of the VCAA, as well as the implementing 
regulations.  The Board further notes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim, including at a February 2005 hearing which was 
conducted at the RO before the undersigned Board member.  Id.  
Thus, VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 2001 and April 2002, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.   Moreover, in March 2005, the appellant waived 
initial RO consideration of evidence that he submitted in 
support of his claim.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


II.  Factual Background

The appellant's DD 214's show that he served in the United 
States Navy from March 1966 to September 1989.  The 
appellant's DD 214, Armed Forces of the United States Report 
of Transfer or Discharge, from his first period of service 
from March 1966 to December 1971, did not list a specific 
Military Occupational Specialty (MOS); however, "stock 
clerk" was listed as the related civilian occupation.  It 
was also noted that the appellant's last duty assignment was 
aboard the U.S.S. Ticonderoga.    

The appellant's service medical records are negative for any 
complaints or findings of tinnitus.  The records show that in 
July 1989, the appellant underwent a retirement examination.  
At that time, in response to the question as to whether the 
appellant had ever had, or if he currently had any ear, nose, 
or throat trouble, the appellant responded "no."  In 
response to the question as to whether the appellant had ever 
had, or if he currently had any hearing loss, the appellant 
responded "yes."  The examining physician noted that the 
appellant was losing high pitch hearing on his last 
examination.  The appellant's ears and drums were clinically 
evaluated as normal.  

In June 1990, the appellant underwent a VA audiological 
evaluation.  The audiological examination report is negative 
for any complaints or findings of tinnitus.  

In July 2001, the RO received private medical records, from 
January 2000 to June 2001.  The records are negative for any 
complaints or findings of tinnitus.  

A VA examination was conducted in July 2001.  At that time, 
the examiner noted that there were no medical records 
available for review.  The examiner stated that the appellant 
had complaints of high frequency hearing loss and tinnitus.  
According to the examiner, the appellant denied any history 
of ear infections or trauma, and reported no history of 
otologic symptoms, including drainage, pain, or pressure.  
The examiner indicated that the appellant served 23 and a 
half years in the Navy as an aviation storekeeper, and spent 
four and a half years of his career aboard carriers.  The 
examiner reported that according to the appellant, while he 
was in the military, he did not use hearing protective 
devices.  The appellant stated that his tinnitus began around 
1989 or 1990.  According to the appellant, he had tinnitus 
approximately three to four times per week which lasted up to 
an hour.  The appellant indicated that his tinnitus was more 
noticeable when it was quiet.  He did not admit to any 
civilian noise exposure.  Following the physical examination, 
which included an audiological examination, the examiner 
stated that in regard to a diagnosis, the appellant presented 
with bilaterally symmetrical high frequency sensorineural 
loss in a noise notch configuration and with mild periodic 
tinnitus, bilaterally.  

After the appellant's July 2001 VA examination, the RO 
determined that the examination was inadequate because the 
examiner did not review the claims file prior to the 
examination.  The RO also noted that the examiner did not 
address the pertinent question of whether it was as likely as 
not that the appellant's tinnitus was related to his period 
of active military service, or in the alternative, whether it 
was more likely than not that the appellant's tinnitus was 
unrelated to his period of active military service.  Thus, in 
November 2001, the examiner from the appellant's July 2001 VA 
examination provided an addendum to the July 2001 VA 
examination report.  In the addendum, the examiner stated 
that upon a review of the appellant's claims file, there was 
no mention of tinnitus in the appellant's service medical 
records or in other medical records until January 2001.  In 
addition, the examiner indicated that there was no mention of 
tinnitus in the July 1990 VA examination report, even though 
that would have been a standard area of questioning on the 
audiologic history and would have been reported had it been 
mentioned.  The examiner also stated that in the July 2001 VA 
examination, the appellant noted that his tinnitus was 
occasional which suggested a minimal problem.  According to 
the examiner, although the appellant had reported that his 
tinnitus had been present since approximately 1989 or 1990, 
it was never mentioned in any record before 2001, even though 
the appellant's claims included other, rather minor, 
conditions.  Therefore, the examiner opined that the 
appellant's tinnitus was more likely than not unrelated to 
his period of active military service.  The examiner 
indicated that he based his opinion on the following: (1) 
there was no mention of the condition until 2001 in any of 
the records available, even though the appellant would have 
been specifically asked about it during the 1990 VA 
examination, very near the time he claimed onset of the 
condition and would have likely been most concerned about a 
new symptom, (2) the condition was not previously claimed, 
despite the fact that other, relatively minor, conditions 
were claimed, and (3) the claim was not made until more than 
a decade post-service, even though the appellant had other 
claim-related activity as cited above.    

In April 2002, the appellant underwent a VA audiological 
examination.  At that time, the examiner stated that the 
appellant's claims file had been reviewed.  The examiner 
indicated that the July 1990 VA examination report showed the 
presence of hearing loss, but that there was no statement 
regarding tinnitus.  In a VA audiogram report, dated in July 
1990, the appellant's audiometric testing results were 
interpreted as showing high-frequency hearing loss.  However, 
there was no mention or complaint of tinnitus.  In the 
appellant's July 2001 VA examination report, it was noted 
that the appellant had complaints of tinnitus.  Thus, the 
examiner noted that the appellant's first complaint of 
tinnitus was in the July 2001 VA examination report.  In 
regard to the appellant's medical history, the examiner 
reported that the appellant had 24 years of military service 
in the Navy, with approximately eight years onboard ship.  
The examiner stated that while the appellant was in the 
military, he was an aviation storekeeper.  The examiner 
indicated that according to the appellant, while he was 
onboard ship, he was exposed to high noise areas.  In 
civilian employment, the appellant denied significant noise 
exposure, and he denied a history of ear surgery.  Following 
the audiological evaluation, in regard to a diagnosis, the 
examiner stated in the right ear, the appellant had severe 
sensorineural hearing loss at 4,000 Hertz, with mild loss at 
6,000 Hertz.  In the left ear, the appellant had moderate 
sensorineural hearing loss at 4,000 Hertz, with mild loss at 
6,000 Hertz.  The examiner also noted that the appellant had 
a complaint of constant tinnitus in both ears.  According to 
the examiner, although the presence of tinnitus was 
consistent with high-frequency sensorineural hearing loss, 
nevertheless, upon a review of the appellant's claims file, 
including previous audiograms, physical examinations, and 
opinions completed by the Audiology Clinic, the complaint of 
tinnitus was not documented while in service, or in the June 
1990 VA examination.  The examiner stated that the first 
complaint of tinnitus was noted in July 2001.  Therefore, it 
was the examiner's opinion that the appellant's complaint of 
tinnitus was more likely than not unrelated to active duty 
service.    

By correspondence from the appellant, dated in May 2002, the 
appellant stated that while he was serving aboard the U.S.S. 
Ticonderoga, he was exposed to "severe noise hazard areas," 
without approved noise protection.  The appellant indicated 
that he worked in the aircraft engine storeroom which was two 
decks above the ship's propellers where "high decibels and 
vibrations exist[ed]."  In addition, according to the 
appellant, his "berthing area" was two decks below the 
arresting landing areas where aircrafts would constantly 
"hit hard and screech ever so loudly." 

In June 2003, the appellant submitted copies of his personnel 
records.  The personnel records show that the appellant 
served aboard the U.S.S. Ticonderoga from approximately 
September 1968 to March 1972.  The records also include 
performance evaluations which reflect that while the 
appellant was aboard the U.S.S. Ticonderoga, he was assigned 
to the Material Branch of the S-6 Division.  The appellant 
had charge and responsibility of two large storerooms, 
including the Aviation Storeroom.  It was noted that he 
received, issued, and inventoried parts and accessories of 
aviation material.  It was reported that he was also 
custodian of the Aviation Flight Clothing Storeroom.  

In December 2003, the RO received private medical records, 
from February 1996 to October 2003.  The records are negative 
for any complaints or findings of tinnitus.  The records show 
that in December 2000, the appellant was diagnosed with 
bilateral high frequency hearing loss (HFHL).  

A private medical statement from R.L., M.D., dated in 
December 2003, shows that at that time, Dr. L. indicated that 
the appellant had been demonstrated to have a high frequency 
hearing loss, bilaterally, on several occasions.  According 
to Dr. L., the appellant's hearing loss was accompanied by 
tinnitus.  

In February 2005, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that while he was in the military, his MOS was as 
an aviation storekeeper.  The appellant stated that as a 
young airman, he served aboard the U.S.S. Ticonderoga, an 
aircraft carrying warship, working the engine storeroom.  He 
indicated that he was exposed to a high level of noise and a 
lot of vibrations by working in the engine storeroom, which 
was above the engine room.  In addition, the appellant 
reported that the room where he slept was below the flight 
deck.  Moreover, the appellant noted that sometimes he had to 
go out onto the flight deck to meet a landing helicopter with 
material.  According to the appellant, while working aboard 
the U.S.S. Ticonderoga, he developed a ringing or buzzing in 
his ears.  The appellant noted that upon his "annual 
physical for re-enlistment," he told the examining physician 
that he had ringing in his ears.  He testified that while he 
was in the military, he also experienced a decrease in his 
hearing, and that he considered the ringing in his ears a 
part of his hearing loss.  According to the appellant, he was 
unaware that there was a specific clinical diagnosis of 
"tinnitus" which would encompass his symptoms of ringing in 
his ears.  Thus, the appellant stated that when he made 
complaints of hearing loss, he believed that he was referring 
to both his hearing loss and the ringing in his ears.  The 
appellant indicated that after his separation from the 
military, he continued to experience a ringing in his ears.  
He noted that he did not have any civilian noise exposure.   

In a private medical statement from Dr. R.L., dated in March 
2005, Dr. L. stated that the appellant had been demonstrated 
to have a high frequency hearing loss, bilaterally, on 
several occasions.  According to Dr. L., the appellant's 
hearing loss, as was frequently the case, was accompanied by 
tinnitus.  Dr. L. opined that it was more likely than not 
that the appellant's hearing loss and tinnitus were the 
direct result of exposure to loud noise while serving in the 
military.  Dr. L. indicated that his opinion was based on the 
information given to him by the appellant regarding his loud 
noise exposure while in the military, and the absence of a 
history of exposure in other settings that would account for 
the appellant's abnormal audiograms and symptoms.      


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the instant case, it is not in dispute that the appellant 
currently has tinnitus.  In the July 2001 and April 2002 VA 
examinations, and in the private medical statements from Dr. 
R.L., dated in December 2003 and March 2005, the appellant 
was diagnosed with tinnitus.  Thus, the next question to be 
addressed is whether the appellant's tinnitus is attributable 
to his military service.  In this regard, the appellant 
maintains that he has tinnitus due to noise exposure in 
service.  Specifically, the appellant contends that during 
his first period of service, while he was stationed aboard 
the U.S.S. Ticonderoga, he was exposed to loud noises and 
vibrations due to his MOS as an aviation storekeeper.  The 
appellant notes that he worked in the engine storeroom, which 
was above the engine room.  In addition, the appellant also 
reports that sometimes, he had to go out onto the flight deck 
to meet a landing helicopter with material.  He further 
maintains that at the time of his re-enlistment examination 
following his first period of active military service, he 
told the examining physician that he had ringing in his ears.  
In this regard, the Board notes that the appellant's service 
medical records do not include the records from his first 
period of active military service from March 1966 to December 
1971.  The service medical records that have been associated 
with the appellant's claims file cover the period of time 
from approximately November 1985 to September 1989, and these 
records do not document any treatment or complaints related 
to tinnitus.  In addition, upon the appellant's July 1989 
retirement examination, although it was reported that the 
appellant was losing high pitch hearing on his last 
examination, the examination report is negative for any 
complaints or findings of tinnitus, and the appellant's ears 
and drums were clinically evaluated as normal.  However, the 
appellant's DD 214's and personnel records confirm that he 
served aboard the U.S.S. Ticonderoga from approximately 
September 1968 to March 1972, and that his related civilian 
occupation was "stock clerk."  According to the appellant's 
personnel records, the appellant had charge and 
responsibility of two large storerooms, including the 
Aviation Storeroom.  It was also reported that he was the 
custodian of the Aviation Flight Clothing Storeroom.  Thus, 
the Board finds that the appellant's statements in regard to 
his noise exposure credible and consistent with military 
service.  See 38 U.S.C.A. § 1154(b) (West 2002).        

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board recognizes that the examiners from the 
appellant's July 2001 and April 2002 VA examinations both 
opined that the appellant's tinnitus was more likely than not 
unrelated to his period of active military service.  Both 
examiners noted that the appellant's service medical records 
were negative for any complaints or findings of tinnitus, and 
that the first evidence of record of the appellant's tinnitus 
was not until July 2001, approximately 12 years after the 
appellant's separation from the military.  However, the Board 
observes that in the private medical statement from Dr. R.L., 
dated in March 2005, Dr. L. opined that it was more likely 
than not that the appellant's tinnitus was the direct result 
of exposure to loud noise while serving in the military.  Dr. 
L. indicated that his opinion was based on the information 
given to him by the appellant regarding his loud noise 
exposure while in the military, and the absence of a history 
of exposure in other settings that would account for his 
abnormal audiograms and symptoms.  

In the instant case, the Board recognizes that the appellant 
maintains that while working aboard the U.S.S. Ticonderoga, 
he developed a ringing or buzzing in his ears.  He also 
states that while he was in the military, he experienced a 
decrease in his hearing, and that he considered the ringing 
in his ears a part of his hearing loss.  Thus, according to 
the appellant, when he made complaints of hearing loss, he 
believed that he was referring to both his hearing loss and 
the ringing in his ears.  The appellant further contends that 
after his separation from the military, he continued to 
experience a ringing in his ears.  In this regard, while the 
appellant is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medial 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, in combination with 
the March 2005 medical opinion from Dr. L., who established a 
relationship between the appellant's tinnitus and in-service 
noise exposure, the Board finds that the evidence for and 
against the appellant's claim for service connection for 
tinnitus is in a state of relative equipoise.  In such a 
case, the benefit of the doubt has to be considered, as there 
is an approximate balance of positive and negative evidence 
regarding the merits of this issue.  See Gilbert, 1 Vet. App. 
at 55.  With reasonable doubt resolved in the appellant's 
favor, entitlement to service connection for tinnitus is 
warranted.    


ORDER

Entitlement to service connection for tinnitus is granted.     



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


